Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention")(PCT Rule 13.1). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories ('groups'):

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. 
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-20 and 56, drawn to a method of estimating an intrabody position of a probe having a pluratliy of electrodes (i.e., a first process). 
Group II, claims 57-58, drawn to a method of mapping a body cavity of a subject for navigation (i.e., a second process).
Group III, claims 59-63, drawn to a method of estimating a position of a first catheter in a first body cavity using a second catheter in a second body cavity (i.e., a third process).

Groups I and II, Groups I and III, Groups and II and III are found to lack of unity of invention a posteriori because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of “generating a plurality of electrical fields using the plurality of electrodes” and “measuring using/receiving from the plurality of electrodes a position-identifying data set comprising a plurality of measurements of the pluratliy of electrical fields”, these technical features are not a special technical feature Harlev et al., US 2008/0190438 A1. 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of “measuring using/receiving from the plurality of electrodes a position-identifying data set”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Harlev et al., US 2008/0190438 A1. 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of “receiving from the plurality of electrodes a position-identifying data set”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Harlev et al., US 2008/0190438 A1. 

Harlev teaches
“generating a plurality of electrical fields using the plurality of electrodes” ([0040]: the catheter can include current injection electrodes coupled to the current causing electronics for causing the current to flow; [0073]: to determine the position of the catheter in the patient’s heart cavity, certain embodiments disclosed herein cause electrical current to flow within the heart cavity. The current may originate from electrodes on the catheter itself and/or from one or more other sources that may be internal or external to the heart cavity. The potential fields generated by the injected current will depend on the conductivity profile within the heart cavity; and [0086]: multiple CIE electrode pairs are employed…another pair of CIEs is selected to cause another electric field to be formed inside the heart cavity); and 
“measuring using/receiving from the plurality of electrodes a position-identifying data set comprising a plurality of measurements of the pluratliy of electrical fields” ([0047]: the electronic processor can be configured to track the position of the catheter in the heart with respect to the first reference frame in response to the current injection and signal measuring; [0101]: the location and orientation of the various electrodes relative to the catheter may vary; and accordingly, in such embodiments multiple tracking elements attached proximate to the various electrodes or the electrodes themselves in case of impedance tracking may be used to facilitate the determination of the location of the catheter and/or its electrodes).
Therefore the special technical features of Groups I and II, of Groups I and III, and of Groups II and III are distinct and unity of invention is lacking a posteriori between Groups I and II, between Groups I and III, and between Groups II and III.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).)
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793